PD-1268-13
RAMON RAMOS                              §          COURT OF CRIMINAL APPEALS
        Appellant                        §          QF TEXAS                  FILED IN
                                         §          p,o. box ,12308, ?a°pUitJl0FCRIM|NAL APPEALS
THE STATE OF TEXAS                       §
                                         §          STATION
                                                    STATION               FEB 27 ?~5
        Appellee                         s                            • • i-ll>  Clerk
                               "MOTION TO SHOW CAUSE"


On or about the 20th of August of 2013, Appellant filed a Motion for Leave to
File a Petition for Writ of Mandamus, pursuant to Alvarez v. Eighth Court of
Appeals of Texas (Cr App. 1998) 977 S.W.2d 590; Haines v. Kerner [92 S. Ct. 594,
595; In Re: Me Tee 213 S.W.3d 405 Tex.App.-Houston (1st Dist.) 2006, requesting
review on denial to Statement of Facts not completed regarding to notice of
appeal by certain court officials; Trial Court Reporter, Clerk of Court, and
Mr. Austin R. Jackson Court Appointed Attorney defense Attorney for Appellant
all for the 114th District Court of Smith County, Texas. Furthermore, whether
the 12th Court of Appeals, refused}and whyCto handdown a "written opinion" to
which is mandatory in addressing every issue being raised necessary for final
disposition to appeal, according to T.R.A.P. Rule 47.1 Light v. State (Cr. App
2000) 15 S.W.3d 104 on remand and is mandatory.

In Appellants Writ of Mandamus he quotes from his attorneys written correspon-
dense saying "included in the letter he enclosed a copy of the notice of appeal
he filed" and "I am very interested in hearing your side of the case and your
version of what happened at trial", and "I want to explain I will do every
thing possible to help overturn your conviction." Upon correspondence from
the 12th court of appeals revolving a docket statement to be filed, appellant
notified his attorney of the requirement, and motions appellant had already
filed with the district court prior to his attorneys appointing and reason
for raising his notice of appeal. Appellant complied with the court of appeals
in regards to designating the Clerks and Reporters records, with motion to
bench warrant and all motions filed for the record. Upon appellants request
for attorney to supply copies of all records in his company,attorney refuses
request and later sides with the 12th court of appeals to dismiss appellants
appeal for no jurisdiction. August 5th of 2013 appellant receives letter from
attorney, a copy of "opinion" and informs appellant he^cjanp^yL^ #»mP8?|t if
he wishes to pursue his appeal pro-se.


                                                               m as m
As stated above this Motion for Leave to File a Petition for Writ of Mandamus

was filed on the 20th of August of 2013 by the appellant to the 12th Court of
Appeals, and finally filed with the Texas Court of Criminal Appeals of Texas,
on January 05th of 2015, according to notice by card received by Ramon Ramos,
Tr. Ct. No. 114-1467-06(-A), WR-70,723-15 on the card stating received and
presented to the COurt, by Abel Acosta, Clerk. TWs O U)r^ ^ \Mw.O ^
Appellant followed instruction given by the Rep. Attorney, but first filed a
Writ of Mandamus, requesting the higher Court order trial Court to have a
final disposition on all Post-Conviction Motions submitted to their Court, and
any available discbsure of discovery required under Brady law, to be given to
Applicant to be used in the P.D.R. as a Supplemental Record, to his original
Record in which his current claim, is Actual innocence under Newly Discovered
Available Information. This Mandamus went unresponsed to by the 12th Court of
Appeals for some 17 months, and just recently has been submitted to the Court
of Criminal Appeals by the Court of Appeals, whom fully was aware of Applicants
request for disclosure, what it was needed for, and what stage Applicant was
in with this Appeal process to the above number. They (Trial Court) Appointed
Counsel, was aware .of his advising Applicant to resume P.D.R., and was aware
of Applicants AEDPA statue of limitation concerning his habeas application and
they intentionally held the Mandamus for a significant amount of time, and
disregarded information needed to do the P.D.R. affective, as well as, his
Pending 11.07 Application sitting in the Court of Criminal Appeals JBESnTZZl
-15. "f" MuiW&o^uvvCi Wk &> \Vi&\ ^^\\cU.v\i'ov-)

                                        RELIEF


Applicant Ramon Ramos, request this Court to re-evaluate his P.D.R. decision,
filed to the Court of Criminal Appeals, and order Court of Appeals to Show
Cause why the delay for the submitting of the Writ of Mandamus lapsed an ex
tensive amount of time, well after the P.D.R. was filed, and 11.07. Knowing
the disclosure request by Applicant from the trial Court was needed. Applicant
is requesting from this Court to order a re-drawing of a P.D.R., and, a hearing
be done as to these matters, and appoint counsel to Applicant to assist him.

                                                    Respectfully Submitted,



                                                    Ramon Ramos #1384334
                                                    Beto'Unit / 1391 FM 3328
                                                    Tennessee Colony, TX 75880
                             CERTIFICATE OF SERVICE

This is a true and correct copy from Member of "Texas Courts/Conspiracy Against
The People" RAMON RAMOS, as to this Document being mailed to the COURT OF CRIMI
NAL APPEALS OF TEXAS, P.O. BOX 12308/ CAPITOL STATION - AUSTIN, TEXAS 78711,

Abel Acosta, Clerk,"-and is to be shared a copy with all Parties of involvement
to this Civil Rights.Violation, dated February £% , 2015.

District Attorney office                 Civil Rights Department of Investgation
Smith County:                            U.S. Dept. of Justice
                                         900 Pennsylvania Ave.
Matt Bingham
                                         Washington, DC 20530-0001
April Sikes
4th Fl. Courthouse                       Received Certified Complaint
100 North Broadway                       March 21, 2013
Tyler, Texas 75702                       Tracking Number:
                                         70123460000211903889


Kenneth McGidson & Ruben Perez
U.S. Department of Justice               Edward R. Quinta
United States Attorney's Office          Michael McCrum
Southern District of Texas               United States Attorney
1000 Louisiana, Ste. 2300                Western District of Texas
Houston, Texas 77002                     United States Courthouse
                                         501 W. 5th St. Ste. 1100
                                         Austin, Texas 78711
Thomas W. Bailey, Unit Chief
Federal Bureau Investigation             Certified Documents
Investigative Services Section           Tracking Number:
1000. Custer Hollow Rd.                  70100290000092096933
Clarksburg, WV 26306
Received Certified Complaint
March 17,   2014
                                         Respectfully Submitted,

Melissa Mattingly
U.S. Court of Appeals                     'Clrtjyioi/i ff cisMjq^
5TH Circuit Clerk                        Ramon Ramos #1384334
600 S. Maestri Place                     Beto Unit / 1391 FM 3328
New Orleans, LA 70130                    Tennessee Colony, TX 75880




                                         Shawn L. Dunn #1686724
                                         Class Rep.
                                         Case No. 14-50387
                                                                      Please I•could use your help on this it's important.
 SUBJECT; State briefly the problem on which you desire assistance.
                                                                                                          Shawn Dunn
   Ma'am I was referred to you by my Class Rep. of a Civil Rights Violation Case (Shawn Dunn)
  whom said you've been very helpful in the past. Mrs. Powell I just received a letter from
  my trial Court claiming they didn't receive my most recent 11.07, Application I mailed out
   Sept. 8, 2014. I know I put it in the mail box. I'm hoping you can give me a update of all
   legal letters to the 114th Judicial District Clerk Lois Rogers, 100 Broadway-Tyler, Texas
   in the month of September & October to confirm your office followed Policy. I know some-
  times things take time to confirm, but your time is greatly appreciated.




                        Ramon Ramos                                            1384334                       Beto
Name:                                                                   No:                       Unit:

Living Quarters:                N-118                                   Work Assignment: °/s Med s3 06:06:00 - 14:00 hrs

DISPOSITION: (Inmate will not write in this space)
                         Went Out: 9/8/14 - 114th                                          COPY OF 1-60 SENT TO MAILROOM
                                  10/14/14 - Lois Rogers
                                                                                           REPLY FROM MRS. POWELL FROM
                                  10/2j(rp.4 - Dist. Clerk Smith Co.
                                                                                           THE GEORGE BETO MAILROOM ON
                                  10/29/14 - L. Rogers
                                                                                           OR ABOUT THE 10/28/14.


->Irl-60 (Rev. 11-90)